              Case 3:19-mj-70373-JCS Document 48 Filed 03/28/19 Page 1 of 2



 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ERIC CHENG (CABN 274118)
   BRIGGS MATHESON (CABN 291287)
 5 PATRICK O’BRIEN (CABN 292470)
   Assistant United States Attorney
 6
          450 Golden Gate Avenue, Box 36055
 7        San Francisco, California 94102-3495
          Telephone: (415) 436-6557
 8        FAX: (415) 436-7234
          Eric.Cheng@usdoj.gov
 9
   Attorneys for United States of America
10
                                   UNITED STATES DISTRICT COURT
11
                                 NORTHERN DISTRICT OF CALIFORNIA
12
                                       SAN FRANCISCO DIVISION
13

14   UNITED STATES OF AMERICA,          )               CASE NO. 3:19-MJ-70373-JCS
                                        )
15        Plaintiff,                    )               UNITED STATES’ SUPPLEMENTAL
                                        )               RESPONSE TO DEFENDANTS’ MOTIONS
16     v.                               )               FOR PRELIMINARY HEARING
                                        )
17   BLAKE, DIANE; BLAKE, TODD;         )
     COLBURN, AMY; COLBURN, GREGORY; )
18   HUNEEUS, AGUSTIN; ISACKSON, BRUCE; )
     KLAPPER, MARJORIE; MCGLASHAN JR., )
19   WILLIAM E.; PALATELLA, MARCI; and  )
     SARTORIO, PETER JAN,               )
20                                      )
          Defendants.                   )
21                                      )
                                        )
22

23          On March 15, 2019, Defendants Amy Colburn and Gregory Colburn (collectively, the “Colburn
24 Defendants”) each moved for a preliminary hearing before the Court. See Dkt. Nos. 33 & 34.

25          On March 22, 2019, the government opposed the Colburn Defendants’ motions because the
26 government intended “to seek an indictment of [the Colburn] Defendants and to not proceed by a

27 preliminary hearing.” See Dkt. No. 38. On March 26, 2019, the Colburn Defendants were indicted in

28 the United States District Court for the District of Massachusetts. See United States v. Sidoo et al., Case

     SUPP. RESP. TO DEFS.’ MOTS. FOR PRELIM. HR’G
     19-MJ-70373-JCS                              1
              Case 3:19-mj-70373-JCS Document 48 Filed 03/28/19 Page 2 of 2



 1 No. 19-cr-10080-NMG, Dkt. No. 119 (D. Mass.).

 2          Accordingly, pursuant to Federal Rule of Criminal Procedure 5.1(a)(2), the Colburn Defendants’

 3 motions should be denied as moot.

 4

 5                                                            Respectfully submitted,

 6                                                            DAVID L. ANDERSON
                                                              UNITED STATES ATTORNEY
 7

 8 Date: March 28, 2019                                              /s/
                                                              ERIC CHENG
 9                                                            BRIGGS MATHESON
                                                              PATRICK O’BRIEN
10                                                            Assistant United States Attorneys
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     SUPP. RESP. TO DEFS.’ MOTS. FOR PRELIM. HR’G
     19-MJ-70373-JCS                              2
